 1   Richard W. Osman, State Bar No. 167993                Justin K. Tabayoyon, State Bar No. 288957
     Sheila D. Crawford, State Bar No. 278292              LAW OFFICES OF JUSTIN KIRK
 2   BERTRAND, FOX, ELLIOT, OSMAN &                        TABAYOYON
     WENZEL                                                1000 North Texas Street, Suite A
 3                                                         Fairfield, CA 94533
     The Waterfront Building                               Telephone: (707) 726-6009
 4   2749 Hyde Street                                      Facsimile: (925) 826-3504
     San Francisco, California 94109                       Email: justin@tabayoyonlaw.com
 5   Telephone: (415) 353-0999
     Facsimile: (415) 353-0990                             Attorney for Plaintiff
 6   Email: rosman@bfesf.com                               JASON ANTHONY ANDERSON
            scrawford@bfesf.com
 7

 8   Attorneys for Defendants
     CITY OF VACAVILLE and ROBERT MYERS
 9

10

11

12                                    UNITED STATES DISTRICT COURT
13                                   EASTERN DISTRICT OF CALIFORNIA
14   JASON ANTHONY ANDERSON,                            Case No. 2:18-cv-02386-JAM-KJN
15          Plaintiff,
16
     v.                                                 STIPULATION OF DISMISSAL WITH
17                                                      PREJUDICE
     CITY OF VACAVILLE and ROBERT
18   MYERS in his individual capacity and in his
     official capacity as a Police Officer for CITY
19   OF VACAVILLE,
20
            Defendants.
21
                                                        Hon. John A. Mendez
22

23   TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
24          Plaintiff JASON ANTHONY ANDERSON and defendants CITY OF VACAVILLE and
25   ROBERT MYERS by and through their attorneys of record, hereby stipulate as follows:
26          IT IS HEREBY STIPULATED by the parties hereto, through their respective undersigned
27   counsel, that pursuant to the settlement between the parties in this matter, the above-captioned action be
28
                                                  1
                               STIPULATION OF DISMISSAL WITH PREJUDICE
 1   dismissed with prejudice in its entirety as to all defendants, each side to bear its own fees and costs.

 2          IT IS SO STIPULATED.

 3   Dated: January 25, 2019                              BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

 4

 5
                                                          By: /s/ Richard W. Osman
 6                                                            Richard W. Osman
                                                              Sheila D. Crawford
 7                                                           Attorneys for Defendants
                                                             CITY OF VACAVILLE and ROBERT MYERS
 8

 9

10

11                                                      LAW OFFICES OF JUSTIN KIRK TABAYOYON
     Dated: January 25, 2019
12

13                                                      By: /s/ Justin K. Tabayoyon
14                                                          Justin K. Tabayoyon
                                                            Attorney for Plaintiff
15                                                          JASON ANTHONY ANDERSON

16

17
                                           ATTORNEY ATTESTATION
18
            I hereby attest that I have on file all holograph signatures for any signatures indicated by a
19
     conformed signature (“/s/”) within this E-filed document or have been authorized by all counsel to show
20
     their signature on this document as /s/.
21
     Dated: January 25, 2019                              By: /s/ Richard W. Osman
22                                                            Richard W. Osman
23

24

25

26

27

28
                                                  2
                               STIPULATION OF DISMISSAL WITH PREJUDICE
 1                                                   ORDER

 2          Having reviewed the Stipulation of the parties and good cause appearing, IT IS HEREBY

 3   ORDERED that the above-captioned action be dismissed with prejudice in its entirety as to all

 4   defendants, each side to bear his own fees and costs.

 5   Dated: January 25, 2019                                 /s/ John A. Mendez________________________
                                                             UNITED STATES DISTRICT COURT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  3
                               STIPULATION OF DISMISSAL WITH PREJUDICE
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     PROOF OF SERVICE
